                  Case 2:20-cv-01342-RJB Document 4 Filed 11/23/20 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   PHOUVIENG PHONGPHOU,

 9                              Petitioner,                 Case No. C20-1342-RJB-MAT

10          v.                                              ORDER OF DISMISSAL

11   IMMIGRATION CUSTOMS
     ENFORCEMENT,
12
                                Respondent.
13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation (Dkt. 3);

18          (2)      This action is DISMISSED without prejudice for failure to pay the filing fee; and

19          (3)      The Clerk is directed to send copies of this Order to petitioner and Judge Theiler.

20          Dated this 23rd day of November, 2020.

21

22                                            A
                                              ROBERT J. BRYAN
23
                                              United States District Judge




     ORDER OF DISMISSAL - 1
